Title: Thomas Welsh to Abigail Adams, 24 May 1786
From: Welsh, Thomas
To: Adams, Abigail


     
      Madam
      Boston May 24th 1786
     
     I have wrote your Daughter on the Head of common Intelligence. As to political I hardly know how to give a summary of that; as relates to this Commonwealth however I think that altho the Legislature of the last Year deliberated long they at last concluded like the Representatives of a wise People and have taxed smartly. This will operate in a few Years to reduce their public Debt greatly.
     The People have shewn their good sense in their Elections for the next Year. They have given 4 Votes in 5 for Mr Bowdoin through the Commonwealth. Many Towns have determined to send no Representatives upon the Plan of Oconomy. Others have set aside some of the most troublesome Members three or four have come to my knowledge. Deacon Chamberlin, Mitchellof Bridgewater and Fessenden of Rutland are all omitted a saving this of 800 or 1000£ for the next year.
     Britain too has done as much for us as we have for ourselves. She has drained us of our Cash the accursed Mean of Extravagance and Luxury henceforward from Necessity our Farms must be cultivated our Herds must be increased our Flocks which had been suffered astonishingly to diminish will be multiplied. These things will make Provisions and Labour low. Our Fishery supplied low will prove proffitable and the Merchant enabled to navigate his Ships at a more moderate Rate will be encouraged to enterprize which will call for large Supplies from the Farmer and both find themselves richer in the End by an Increase of their Assiduities.
     It was not from a Want of Zeal in our Merchants that their Trade has not been more productive; it is true that they have been enterprizing in the Path which they and their Fathers had persued in the Routine of British Remittances, they have been to the West Indies for Freight for Europe and have almost ruined themselves.
     Some of them however have made large Fortunes by other Persuits. Mr Thomas Russell particularly by the Russian Trade.
     I understand by Mr Cranch that Mr Adams proposes that the americans should import raw Sugars from France and manufacture them. The owners of Sugar Houses in this Town have been very attentive this two or three Years past to repair their Works so that there is scarcely one in the Town but what is in better order than has been known these twenty Years. This is partly the Effect of great Duties on British Loaf Sugr. These Sugar Houses are owned by able and spirited young Men capable of making the most of any Project in the Line of their Business.
     The Rope Walks are in great improvement and by the Supply of Materials would be able to furnish the whole Navy with Cordage.
     The President of Congress has never gone on altho he has been wrote to in a public and private Way and has not deigned to make any reply, he was appointed if I remember right last Novr. Many Acts of Congress long unfinished waiting his Arrival.
     The Time of Mr Ramsay’s Election having expired about the 15th. Mr Gorham was appointed Chairman in his Place.
     If you will be kind enough to procure for Mrs: Welsh 9 Yds: 1/4 of Black lace of a width of the inclosed and send the Cost thereof to Dr: Tufts I will pay him for it, and Mrs W. will feel herself once more obliged by you. She desires to be remembered to you and your’s to whom please to present my Compts and accept the same from your’s &–
     
      Thomas Welsh
     
     
      PS: I forgot to inform you that Mr I Smith is appointed Chaplin to the Castle.
     
    